Citation Nr: 1108188	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to July 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a May 2010 writing, the Veteran indicated his intention for VA to address the issue of whether he is entitled to a total rating based on individual unemployability due to service-connected disability (TDIU).  The Board does not presently have jurisdiction over this issue and it is therefore referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, a remand is necessary for the AOJ to issue a supplemental statement of the case with regard to the Veteran's claim for service connection for peripheral vascular disease.  That issue was perfected to the Board and was the subject of a November 2006 remand from the Board to afford the Veteran a VA examination.  An examination was conducted in May 2009 and the examiner determined that the Veteran did not have peripheral vascular disease but did have peripheral neuropathy.  In July 2009, the AMC issued a decision in which it granted service connection for peripheral neuropathy of the Veteran's lower extremities.  However, the record is absent for issuance of a supplemental statement of the case with regard to the claimed peripheral vascular disease.  Hence, the AOJ must provide the Veteran with a supplemental statement of the case.  38 C.F.R. § 19.31 (2010).  

Second, a medical opinion that takes into account all evidence of record must be obtained with regard to the Veteran's claim for service connection erectile dysfunction.  Also pursuant to the November 2006 examination, VA afforded the Veteran an examination in May 2009 with regard to this condition.  It appears that the examiner may not have had all of the evidence relevant to the claim when the opinion was provided.  

In this regard, the Board notes that VA internal e-mails from three weeks prior to the May 2009 examination indicate that the Veteran's claims folder could not be located and that a "rebuilt folder" was being constructed.  In January 2010, the Board remanded the matter so that the original file could be located.  Of record is a letter from the Veteran's representative addressed to the AMC in which the representative reported that, on November 24, 2010, the Veteran's original claims folder was located in the office of one of their employees.  The original and the rebuilt folder are now available.  

Because, the examiner apparently did not have the opportunity to review that original folder, the Board here remands the issue of entitlement to service connection for erectile dysfunction so that all volumes of the claims folder can be provided to the examiner and the examiner can render an opinion based on all evidence of record.  In the event that the examiner that rendered the opinion in May 2009 is not available, the Veteran should be afforded another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a supplemental statement of the case with regard to his claim for service connection for peripheral vascular disease.  Allow an appropriate opportunity for response to the supplemental statement of the case and then return the matter to the Board for appellate consideration.  

2.  Provide all volumes of the Veteran's claims folder and this remand to the examiner who examined him in May 2009 with regard to his erectile dysfunction.  The examiner is asked to review all volumes of the claims folder and then render an opinion as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his diabetes mellitus or hypertension or by any medication prescribed to treat these conditions was aggravated (worsened beyond its natural progression) by his diabetes mellitus or hypertension, or by any medication prescribed to treat these conditions.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (worsened beyond its natural progression) by his diabetes mellitus or hypertension, or by any medication prescribed to treat these conditions.  

The examiner must provide a rationale for all conclusions reached.  If the examiner who examined the Veteran in May 2009 is not available, schedule the Veteran for another VA examination and that examiner must provide the requested opinion.  

3.  Then readjudicate the issue of service connection for erectile dysfunction.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



